          Case 1:20-cr-00060-DLH Document 66 Filed 08/07/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       AMENDED ORDER
                                      )
       vs.                            )
                                      )
Demetrius Willie Jayvon Glenn,        )
                                      )       Case No. 1:20-cr-060
               Defendant.             )

       Defendant is charged in an Indictment with the offense of conspiracy to distribute and

possess with intent to distribute oxycodone in violation of 21 U.S.C. § 846. (Doc. No. 1). The court

ordered him detained following a detention hearing on July 16, 2020. (Doc. Nos. 60 and 61). He is

being held at the Ward County Jail.

       On July 31, 2020, defendant filed a Motion for Modification of Conditions of Release. (Doc.

No. 63). He requests to be temporarily released to his fiancé, Ashley Rumbers, on August 7, 2020,

so that he can attend a supplemental chemical dependency assessment at North Central Human

Services in Minot, North Dakota, and thereafter be released to an inpatient treatment program when

a bed becomes available.

       The court GRANTS defendant’s motion in part (Doc. No. 63). Defendant shall be

temporarily released no earlier than 8:00 a.m. on August 7, 2020, to Ashley Rumbers for transport

to his assessment at North Central Human Services. Defendant’s temporary release shall subject to

the following conditions:

       (1)     Defendant shall refrain from any use of alcohol; any use or possession of a narcotic

               drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

               unless prescribed by a licensed medical practitioner; and any use of inhalants.

                                                 1
          Case 1:20-cr-00060-DLH Document 66 Filed 08/07/20 Page 2 of 2




       (2)     Defendant shall not knowingly or intentionally have any direct or indirect contact

               with any co-defendants.

       Defendant shall return to the Ward County Jail no later than 1:30 p.m on August 7, 2020.

Upon his return, he shall be remanded back into custody. Additionally, he shall submit to drug and

alcohol screening if so directed to verify compliance with the conditions of his temporary release.

       IT IS SO ORDERED.

       Dated this 7th day of August, 2020.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court




                                                2
